DETAILED ACTION
This Office Action is in response to Applicant’s application, 16/640,352, filed on 20 February, 2020, in which claims 1 to 16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d) or under 35 U.S.C. 120, 121, 365(c), or 386(c) which has been placed of record in the file.

Information Disclosure Statement
The Information Disclosure Statement (IDS), filed on 20 February, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosed therein has been considered by the Examiner.
Drawings
The drawings submitted on 20 February, 2020 have been reviewed and accepted by the Examiner.
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0024402 (Nishikawa) and U.S. 2016/0254493 (Sun) and A. Sugimoto, H. Ochi, S. Fujimura, A. Yoshida, T. Miyadera and M. Tsuchida, "Flexible OLED displays using plastic substrates," in IEEE Journal of Selected Topics in Quantum Electronics, vol. 10, no. 1, pp. 107-114, Jan.-Feb. 2004, doi: 10.1109/JSTQE.2004.824112 (Sugimoto).
Regarding claim 1, Nishikawa discloses a method for manufacturing an organic light emitting diode (OLED) display, comprising: 
    PNG
    media_image1.png
    460
    858
    media_image1.png
    Greyscale

a step 10 of forming an active array, TFT2 [0033], layer on a substrate, 10 [0033], wherein a gate, a source, and a drain, as annotated, are formed on the active array layer, as shown; 
a step 20 of forming a planarization layer, 30 [0048-49], on the active array layer, as shown; 
a step 30 of performing photolithography on the planarization layer, as described at [0053] e.g. half tone processing, to form at least a portion of an upper surface of the planarization layer into an uneven surface, as shown; 
a step 40 of forming an anode layer, 200 [0041], on the uneven surface of the planarization layer, as shown; 
a step 50 of forming an organic light emitting layer, 126 [0043], on the anode layer, as shown; 
a step 60 of forming a cathode layer, 240 [0041], on the organic light emitting layer, as shown.


    PNG
    media_image2.png
    387
    507
    media_image2.png
    Greyscale
Sun is directed to OLED structures and methods. Regarding claim 1 and referring to Figure 10, Sun teaches and suggests a method for manufacturing a flexible organic light emitting diode (OLED) display, where 500 is a buffer [0055], comprising: a step 10 of forming an active array layer, 400 [0018, 0052] on a flexible substrate 100 [0018], wherein a gate, a source, and a drain [0050, 0066],are formed on the active array layer; a step 20 of forming a planarization layer 300 [0018], on the active array layer, as shown; a step 30 of forming at least a portion of an upper surface of the planarization layer into an uneven surface, as shown; a step 40 of forming an anode layer, 210 [0022], on the uneven surface of the planarization layer, as shown; a step 50 of forming an organic light emitting layer, 202 [0026], on the anode layer, as shown; a step 60 of forming a cathode layer, 203 [0029], on the organic light emitting layer, as shown; and a step 70 of forming a protective layer, 600 [0057] on the cathode layer and the planarization layer to cover the cathode layer and the planarization layer, as shown.

Sun does not explicitly teach the substrate is flexible.
Sugimoto is directed to flexible OLED displays.  Sugimoto teaches that using plastic substrates for OLED displays have many attractive features, such as being ultrathin and light, see abstract.  Further that replacing glass substrates with plastic makes it possible to increase the number of OLED display applications, see introduction at paragraph three.
Taken as a whole, the prior art is directed to OLED displays.  Sun teaches forming a protective layer on the cathode and planarization layer to cover the cathode and planarization layer.  An artisan would find it desirable to encapsulate the cathode and planarization layer to prevent mechanical damage to the cathode and to prevent moisture transmission to the OLED organics.  Sugimoto teaches that flexible substrates enable the use of OLED displays in more applications.  An artisan would find it desirable to increase the TAM for OLED displays by increasing the number of applications for which the display might service.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 1 with a flexible substrate, as taught by Sugimoto and a step 70 of forming a protective layer on the cathode layer and the planarization layer to cover the cathode layer and the planarization layer as taught by Sun to configure a product that can service more applications and with improved mechanical and chemical resistance thus improving its reliability and because the combination of familiar elements according to known KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 2 which depends upon claim 1, Nishikawa the step 30 comprises: a step 31 of performing the photolithography on the planarization layer, by using a photomask having a semi-transmissive array structure to form at least the portion of the upper surface of the planarization layer into the uneven surface, see discussion at [0053] on using a half-tone mask with a photosensitive planarization layer 30.
Regarding claim 3 which depends upon claim 2, Nishikawa teaches at [0053-55] the photomask having a semi-transmissive array structure is a half-tone photomask.
Regarding claim 4 which depends upon claim 2, at [0053] Nishikawa teaches semi-transmissive array structure has a diameter greater than of 0 µm, [0049-55, 0051].
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 2 wherein the semi-transmissive array structure has a diameter of 1 to 2 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 6 which depends upon claim 1, it appears to Examiner that Nishikawa suggests the step 30 comprises: a step 33 of performing the photolithography on the planarization layer, to form at least the portion of the upper surface of the planarization layer into the uneven surface and to form a via hole in the planarization layer, wherein the via hole penetrates through the planarization layer to KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Regarding claim 7, and referring to the discussion at claim 1, Nishikawa discloses a flexible organic light emitting diode (OLED) display comprising: 
a substrate; 
an active array layer disposed on the flexible substrate, wherein a gate, a source, and a drain formed on the active array layer; 
a planarization layer disposed on the active array layer, wherein at least a portion of an upper surface of the planarization layer includes a first uneven surface; 
an anode layer disposed on the first uneven surface of the planarization layer, wherein an upper surface of the anode layer includes a second uneven surface; 
an organic light emitting layer disposed on the second uneven surface of 
a cathode layer disposed on the third uneven surface of the organic light emitting layer, wherein an upper surface of the cathode layer includes a fourth uneven surface; and 
Nishikawa does not teach a flexible substrate and a protective layer disposed on the cathode layer and the planarization layer.
Sun teaches a protective layer disposed on the cathode layer and the planarization layer.
Sugimoto teaches a flexible substrate for OLED displays.
Taken as a whole, the prior art is directed to OLED displays.  Sun teaches a protective layer disposed on the cathode layer and the planarization layer.  An artisan would find it desirable to encapsulate the cathode and planarization layer to prevent mechanical damage to the cathode and to prevent moisture transmission to the OLED organics.  Sugimoto teaches that flexible substrates enable the use of OLED displays in more applications.  An artisan would find it desirable to increase the TAM for OLED displays by increasing the number of applications for the display.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 with a flexible substrate, as taught by Sugimoto and a protective layer on the cathode layer and the planarization layer to cover the cathode layer and the planarization layer as taught by Sun to configure a product that can service more applications and with improved mechanical and chemical resistance thus improving its reliability and because the KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 8 which depends upon claim 7, Nishikawa only the portion of the upper surface of the planarization layer includes the first uneven surface, i.e. it is planar in the via to drain contact region of the TFT.
Regarding claim 10 which depends upon claim 7, Nishikawa teaches the first uneven surface has diameters greater than 0 µm at [0051] and the second and third uneven surfaces are conformal to the first uneven surface.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 wherein the first uneven surface, the second uneven surface, the third uneven surface, and the fourth uneven surface respectively have diameters of 1 to 2 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.
Regarding claim 11 which depends upon claim 7, Nishikawa teaches a via hole is formed in the planarization layer, and the via hole penetrates through the planarization layer to the source or the drain.
Regarding claim 12 and referring to the discussion at claims 1-6, Nishikawa discloses a method for manufacturing a organic light emitting diode (OLED) display, comprising: 
a step 10 of forming an active array layer on a substrate, wherein a gate, a 
a step 20 of forming a planarization layer on the active array layer; 
a step 30 of performing photolithography on the planarization layer, to form at least a portion of an upper surface of the planarization layer into an uneven surface; wherein the step 30 comprises: 
a step 31 of performing the photolithography on the planarization layer, by using a photomask having a semi-transmissive array structure to form at least the portion of the upper surface of the planarization layer into the uneven surface; 
a step 40 of forming an anode layer on the uneven surface of the planarization layer; 
a step 50 of forming an organic light emitting layer on the anode layer; 
a step 60 of forming a cathode layer on the organic light emitting layer. 
Nishikawa does not teach a flexible substrate and a step 70 of forming a protective layer on the cathode layer and the planarization layer to cover the cathode layer and the planarization layer.
Referring to the discussion above, Sun teaches a step 70 of forming a protective layer on the cathode layer and the planarization layer to cover the cathode layer and the planarization layer and Sugimoto teaches flexible substrates for OLED displays.
Taken as a whole, the prior art is directed to OLED displays.  Sun teaches forming a protective layer on the cathode and planarization layer to cover the cathode and planarization layer.  An artisan would find it desirable to encapsulate the cathode and planarization layer to prevent mechanical damage to the cathode and to prevent 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 12 with a flexible substrate, as taught by Sugimoto and a step 70 of forming a protective layer on the cathode layer and the planarization layer to cover the cathode layer and the planarization layer as taught by Sun to configure a product that can service more applications and with improved mechanical and chemical resistance thus improving its reliability and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 13 which depends upon claim 12, Nishikawa teaches the photomask having a semi-transmissive array structure is a half-tone photomask at [0053-55].
Regarding claim 14 which depends upon claim 12, Nishikawa suggests the semi-transmissive array structure has a diameter greater than 0 µm [0051-53].
Accordingly, it would have been obvious to a person or ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 12 wherein the semi-transmissive array structure has a diameter of 1 to 2 µm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See 
Regarding claim 16 which depends upon claim 12, Nishikawa suggests the step S30 comprises: a step 33 of performing the photolithography on the planarization layer, to form at least the portion of the upper surface of the planarization layer into the uneven surface and to form a via hole in the planarization layer, wherein the via hole penetrates through the planarization layer to the source and the drain.    
If it is determined that Nishikawa does not teach or suggest this step, Examiner notes there is a recognized problem in the art, minimizing the number of masking steps for the OLED device and there are a finite number of ways of doing so, further an artisan could have tried each of these with a reasonable chance of success.  Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to try the method of claim 12 wherein the step S30 comprises: a step 33 of performing the photolithography on the planarization layer, to form at least the portion of the upper surface of the planarization layer into the uneven surface and to form a via hole in the planarization layer, wherein the via hole penetrates through the planarization layer to the source and the drain.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 421 (2007).
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, Sun, Sugimoto and U.S. 2004/0017153 (Nishikawa2).
Regarding claim 5 which depends upon claim 1, Nishikawa teaches step 30 comprises: a step 32 of performing the photolithography on the planarization layer, by using a photomask having a semi-transmissive array structure.
Arguably, Nishikawa does not teach forming the entire upper surface of the 
    PNG
    media_image3.png
    294
    645
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    338
    662
    media_image4.png
    Greyscale

Nishikawa2 is directed to OLED devices using uneven planarization layers.  At Figures 3 and 5 Nishikawa2 teaches forming the entire upper surface of the planarization layer, 20, [0041], into the uneven surface, as shown.
Taken as a whole, the prior art is directed to devices using uneven planarization surfaces.  Nishikawa2 teaches that a suitable configuration for OLED devices with uneven planarization surfaces is to for the entire upper surface of the planarization surface into an uneven surface.
Accordingly, it would have been obvious to a person of ordinary skill in the art at KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 15 which depends upon claim 12, Nishikawa teaches the step 30 comprises: a step 32 of performing the photolithography on the planarization layer, by using a photomask having a semi-transmissive array structure.
Arguably Nishikawa does not teach forming the entire upper surface of the planarization layer into the uneven surface.
As discussed above Nishikawa2 teaches forming the entire upper surface of the planarization layer into the uneven surface is a suitable configuration for OLED devices with uneven planarization surfaces.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 12 to form the entire upper surface of the planarization layer into the uneven surface because Nishikawa2 teaches this is a suitable modification to Nishikawa’s method and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nishikawa, Sun, Sugimoto or in the alternative over Nishikawa, Sun, Sugimoto and Nishikawa2.
Regarding claim 9 which depends upon claim 7, Nishikawa does not teaches the entire upper surface of the planarization layer is the first uneven surface where Examiner understands the claim as not claiming the entire upper surface is uneven, rather that the upper surface is a first uneven surface, i.e. coincident with the first uneven surface which appears to be the case in Nishikawa.
If it is determined that Nishikawa does not teach the entire upper surface of the planarization layer is the first uneven surface, Examiner notes that Nishikawa2 teaches the entire upper surface of the planarization layer is the first uneven surface as a suitable configuration for uneven planarization layers for OLED devices.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 7 wherein the entire upper surface of the planarization layer is the first uneven surface as taught by Nishikawa2 because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893